DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection necessitated by the amendment.
Claim Objections
3.	Claim 4 is objected to because of the following: please remove one of the “The medium of claim 1”, since it is repeated twice. Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. (US 2014/0152558).
	Regarding claim 1, Salter discloses a non-transitory computer readable medium storing instructions executable by a processing resource to cause the processor to; sense a contour of an object (i.e., eyeballs 160L and 160R in figs. 2c-2d) using a sensor of a head mounted display (i.e., HMD, element 
	Regarding claim 2, Salter discloses the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the head mounted display via a linear actuator (i.e., mechanical actuator as shown in figs. 2e-2h, paragraphs 0051-0052).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2014/0152558) in view of Walsh et al. (US 2014/0275935).
	Regarding claim 3, Salter teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display via an actuator (please refer to claim 1 above).

	However, the type of the actuator, such as inflatable balloon actuator, is not specific to the
current invention, inflatable actuator is well known and used in the conventional prior art of the record, 
based on the desired use, as evidenced by Walsh (e.g., figs. 1-6, abstract, paragraphs 2 and 5, paragraphs 0005-0006,0032,0052-0053).
	Therefore, it would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to modify the teaching of Walsh, into the display system of Salter, by using the inflatable actuator for the desired purpose.
	Regarding claim 4, Salter teaches the medium of claim 1, including the instructions are executable by the processing resource to readjust the perimeter of the head mounted display, as discussed in the above action; but is silent in regards to explicit of, based on information indicating how proximal the object is to the perimeter.
	Walsh in the same field of endeavor (e.g., figs. 1-6, paragraphs 0052-0053,0070) teaches the above determination.
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the teaching of Walsh, into the display system of Salter, by using a location sensor to determine position of the object, as suggested by the reference.
	Regarding claim 5, Salter teaches the medium of claim 1, wherein the instructions are executable by the processing resource to adjust the perimeter of the display via an actuator (please refer to claim 1 above).
	Salter is silent in regards to adjust/readjust based on pressure information.

	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to implement the teaching of Walsh, into the display system of Salter, by using inflatable actuator, which is based on the pressure information to perform the adjustment.
Regarding claim 7, the combination of Salter and Walsh teach the method of claim 6, wherein adjusting the perimeter of the head mounted display comprises adjusting the perimeter such that there are no openings between the object and the perimeter of the head mounted display (e.g., figs. 1-4, abstract, paragraphs 0007,0026,0036,0039,0045-0046 of Walsh).
Regarding claim 8, the combination of Salter and Walsh teach the method of claim 6, wherein adjusting the perimeter of the head mounted display comprises adjusting the perimeter such that there is no light coming from outside the head mounted display that shows into the head mounted display (e.g., figs. 1-4, Paragraphs 0036,0039,0045-0046,0075 of Walsh).
Regarding claim 9, the combination of Salter and Walsh teach the method of claim 6, wherein adjusting the perimeter comprises transposing the determined contour of the object at the number of points onto the perimeter of the head mounted display at a number of corresponding points of the perimeter (e.g., figs. 7a-8, paragraphs 0021,0033,0038 of Salter).
Regarding claim 10, the combination of Salter and Walsh teach the method of claim 6, wherein adjusting the perimeter comprises; moving the actuator of the perimeter outwards in response to the 
perimeter being too far in from where the object would be located, and moving the actuator of the perimeter inwards in response to the perimeter being too close to where the object would be located (e.g., mechanical actuator and/or adjuster 135 and 203, as shown in figs. 2e-2h of Salter).
	Regarding claims 6 and 11, most of the limitations claimed has been addressed in claims 1,3 and

	Regarding claim 12, the combination of Salter and Walsh teach the head mounted display of claim 11, wherein the instructions cause the processing resource to sense the object by sensing how the object is shaped (e.g., 160L and 160R in figs. 2c-2d of Salter).
	Regarding claim 13, the combination of Salter and Walsh teach the head mounted display of claim 11, wherein the instructions cause the processing resource to move the perimeter outward in response to the corresponding sensed pressure being less than a threshold pressure (e.g., paragraphs 0040-0041,0053 of Walsh).
Regarding claim 14, the combination of Salter and Walsh teach the head mounted display of claim 13, wherein the instructions cause the processing resource to move the perimeter inward in response to the corresponding sensed pressure being greater than a threshold pressure (e.g., paragraphs 0040-0041,0053 of Walsh).
Regarding claim 15, the combination of Salter and Walsh teach the head mounted display of claim 11, wherein the instructions cause the processing resource to readjust the perimeter until the sense pressures at a number of locations of the perimeter are equal to a particular pressure (e.g., paragraphs 0058-0060,0068 of Walsh).
Regarding claim 16, the combination of Salter and Walsh teach the head mounted display of claim 11, wherein the head mounted display is a head mounted display of an augmented reality (AR) device (e.g., 1-4, abstract of Salter).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to see
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482